Title: To Thomas Jefferson from Stephen W. Johnson, 5 March 1805
From: Johnson, Stephen W.
To: Jefferson, Thomas


                  
                     Highly Respected Sir 
                     
                     New Brunswick 5th. Mar 1805
                  
                  I hope youll excuse the importunity of a sojourner one whose practice in his native Country was that of the law and whose language will dictate the country of his nativity who after having been aresident of the United States of America for ten years should venture to ask a boon of the president of the most independant councols of the most fortunate people on the face of the Earth
                  Circumstances necossarilly attachd to a pursuit like mine in Europe could but ill befit me for practice here with prejudices fixd and immovable entering in the year 1795 and since seated in a place where every donative power was in the hands of such as held in the most despicable light men of my way of thinking     Such being the case what was left for an active mind to pursue but some humbler calling & if unhackneyed in the secret acts of trade & trafic I should not have made the progress which a proficient might have done. Still I hopd to walk the cool sequestered vale of life with the satisfaction of conscious integrity but to do this was a task of greater moment than I expected to find—however in being naturally retentive & fond of experiment I have ventured to pen for public instruction awork the ground plan of which is inclosed and wishing to make it as usefull as possible in aCountry I love & amongst a people I esteem I wish the priviledge of dedicating it to you.
                  I might have availed myself of the friendship of Govr Bloomfield and of many other gentlemen of his mode of political reasoning but I have not thought it worth while feeling a consciousness of the advantages the publication will be of to the community and knowing you take apleasure in furthering the progress of every—advancement towards national prosperity and independance
                  The Volumn will be small but practical & the dedication I hope freed from those inpurities which disgrace a man of your character    The observations I have made & the deductions of experience will be the most prominent features & as such I hope temperd by the ray of distant philopsophy & warmd by the genial heatof active life
                  The brillant spark of originality is not claimed nor cod it be expected in a character devoted for many years to sedentary occupations but the efficient influence of—practice over theory will prevail in every part of it & some portion of originality will appear in consequence
                  To say more is unnecossary further than if you should think proper to make a reference to Govr B without my ever hinting such a thing to him I am persuaded he will give you satisfaction that there is no probability of the work proving derogatory to that character which the author wishes to possess & if you are pleased to favour me with the permission to dedicate it to you which is already pend & will not be altered it will very much oblige 
                  Your sincere tho unknown friend and very hble Servt.
                  
                     S W Johnson
                     
                     Mast in Chancy for the State of N Jersey
                  
                  
                     This is sent under cover to York our PO not being in liberal hands & is a restraint on Govr B as well as myself but a letter from the Fed City to me is not uncommon
                  
               